DETAILED ACTION
This communication is in response to application no. 17/543388 filed 06 December 2021.
Claims 1-20 are currently pending and have been examined.  
Claims 1-20 are rejected as shown in this detailed action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
The claims recite a series of steps and, therefore, is a process.
Step 2A-Prong One
The “determining when the consumer permissions and the brand information coincide” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “cloud service that is configured to” (claim 10) or “processor executing the instructions to” (claim 19) language, the claim encompasses a user manually comparing data to determine if a match occurs. Claim 1 does not recite any additional elements for performing this mental process. Thus, the claims recite an abstract idea which falls into the mental processes grouping.
Dependent claims 2, 3, 6, 9, 11, 12, 15, and 17 further refine what is mean by “consumer data” and “permissions” but does not take the claims out the abstract idea mental processes grouping.
Additionally, the claims recite the concept of providing a user with a reward in exchange for their information. This concept falls into the certain methods of organizing human activity grouping of abstract ideas including commercial interactions and managing interactions between people.
The mere nominal recitation of a generic system, processor, or memory does not take the claims limitations out of the mental processes or certain methods of organizing human activity groupings. Thus, the claims recite an abstract idea.
Step 2A-Prong Two
This judicial exception is not integrated into a practical application. The claims recite the additional element of a system (claims 10-19) or a system comprising a processor and memory (claims 19 and 20) and includes no more than mere instructions to apply the exception using these generic computer component. The system (claims 10-19) or a system comprising a processor and memory (claims 19 and 20)does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claims 1-9 do not recite any additional elements. Thus, claims 1-9 recite an abstract idea without significantly more.
Claims 9 and 18 recite transmitting a verification link to a mobile device. However, this mobile device is not positively recited and is merely the recipient of outgoing data. Thus, claims 9 and 18 continue to recite an abstract idea without significantly more.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to Step 2A-Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). The claims do not provide an inventive concept (significantly more than the abstract idea). The claims are ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 10-13, 15-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 10,832,299 (“Clauss”).

Regarding Claims 1 and 10, Clauss teaches a method and system comprising: 
a first database that stores brand information from brands (See “Hardware server 124 may be coupled to a database 132 configured to store various data received from the various sources of personal data 104-118 controlled by owner 102” in col 11 ln 64 and Fig. 1.), the brand information identifying consumer data that each of the brands is interested in receiving (See “Trusted data bank 122 may receive personal data stream criteria and an associated offer or offers (157) from a potential consumer of personal data 126. As described below with reference to FIGS. 8 and 9, the data stream criteria may be search criteria chosen by the potential consumer of personal data 126 against which a search may be run by trusted data bank 122 on available streams of personal data. The criteria may serve an important purpose in the operation of the data bank because it permits consumer of personal data 126 to identify the pieces of information that are important to it. A potential consumer of personal data 126 may not care to know about certain aspects of data streams if its intended analysis does not depend upon it. For example, a retailer evaluating potential locations for new retail stores may wish to gather data on foot traffic in the areas of the respective stores” in col 12 ln 49.); 
a second database that stores consumer permissions for the consumer data from a consumer (See “Hardware server 124 may be coupled to a database 132 configured to store various data received from the various sources of personal data 104-118 controlled by owner 102” in col 11 ln 64 and Fig. 1.), the consumer permissions comprising what portions of the consumer data are to be shared with the brands (See “Owners of personal data may have individual preferences regarding the level of personal privacy they desire, and/or the level of identifying information they are willing to share. Some may refuse to share any identifying or demographic information at all, and may insist on sharing only completely anonymized streams or streams that are stripped of most or all demographic information. The personal privacy directive may allow the owners of the streams to establish sharing parameters consistent with their own preferences, regardless of the level” in col 14 ln 4.), on a brand-by-brand basis (See Fig. 2 asking a consumer if they’d like to share specific information with a specific brand (e.g., Ad Co, Inc.); 
and a cloud service that is configured to: receive the consumer data (See Fig. 1B at step 152 wherein a consumer/owner submits a new data stream.); 
determine when the consumer permissions and the brand information coincide (See Fig. 1B at steps 159 and 160 wherein the permissions and information are compared and matched.); 
share the consumer data with the brands when the consumer permissions and the brand information coincide (See Fig. 1B at step 174 wherein the consumer data is sent to the data consumer/brand.); and 
provide the consumer with a reward in exchange for sharing the consumer data (See Fig. 6A showing the rewards/terms the consumer is receiving (e.g., $10 rebate/year) in exchange for the data streams they have agreed to share.).
Regarding Claims 2 and 11, Clauss further teaches the consumer data includes application data collected from one or more mobile applications (See “Interactions between users and institutions or service providers via on-line accounts are another area generating many streams of personal data. Traditional banking or financial account customers may create logs of interactions with their account, either via a website interface or mobile application interface, relating to the various transactions, such as deposits, transfers, withdrawals (via ATM, thus also revealing the customer's location at that time, by check, or types of withdrawals), recurring bill payments, etc. Debit and credit card on-line accounts may reveal almost the entirety of an owner's spending habits, especially if he prefers not to use cash for everyday transactions” in col 7 ln 26.).
Regarding Claims 3 and 12, Clauss further teaches the consumer data includes transaction information from a card service (See “Interactions between users and institutions or service providers via on-line accounts are another area generating many streams of personal data. Traditional banking or financial account customers may create logs of interactions with their account, either via a website interface or mobile application interface, relating to the various transactions, such as deposits, transfers, withdrawals (via ATM, thus also revealing the customer's location at that time, by check, or types of withdrawals), recurring bill payments, etc. Debit and credit card on-line accounts may reveal almost the entirety of an owner's spending habits, especially if he prefers not to use cash for everyday transactions” in col 7 ln 26.).
Regarding Claims 4 and 13, Clauss further teaches anonymizing the consumer data prior to determining when the consumer permissions and the brand information coincide (See “The request for privacy directive may include limitations on the viewable information available on the stream to any third-party data consumer 126 such as, for example, the owner's name and other identifying information such as age or location, and whether the owner 102 agrees to provide the stream separately or only as part of a tranche of anonymized personal data streams (and/or whether the owner places other conditions or limits on the use of their personal data)” in col 12 ln 29 and “Some may refuse to share any identifying or demographic information at all, and may insist on sharing only completely anonymized streams or streams that are stripped of most or all demographic information” in col 13 ln 7.).
Regarding Claims 6 and 15, Clauss further teaches the consumer permissions further define consumer behaviors or actions that the consumer is willing to perform in exchange for the reward (See “Pursuant to the principle that each owner 102 of personal data streams retains privacy rights and control over the streams, owner 102 may, at a future time, elect (176) to discontinue sharing of the stream with consumer of personal data 126. If the owner does so elect, then the personal data stream transmission will terminate (178), provided there is no provision in the offer that the stream must be shared for a minimum amount of time. For example, a time provision may be agreed upon in order to receive the offered incentive. If the owner 102 terminates access to the stream, an early termination fee may be assessed and/or any unpaid benefits and/or fees may be pro-rated. If the owner 102 elects to continue sharing the stream or simply takes no action, trusted databank may continue operation (180) according to the signal diagram of FIG. 1B” in col 13 ln 53.).
Regarding Claims 7 and 16, Clauss further teaches the consumer data is aggregated (See “Web page 800 may include an entity field for searching for data streams relating to individuals, households, or aggregate bundles of streams. Individual data may originate from devices such as wearables that relate to a single individual. Household data streams may relate to household appliances that are used by all individuals living in a single dwelling, and aggregate bundles of streams may be grouped according to other criteria such as the income, age, relationship status, or educational level of the owners, among other criteria” in col 17 ln 36.) and time sequenced (See Fig. 7 showing the aggregation of data that was provided by user. This data is also in time sequence order by date.).
Regarding Claims 8 and 17, Clauss further teaches the consumer data comprises any one or more of credit card or debit card transaction data, location data, location history, consumer profile data, and combinations and/or permutations thereof (See “Exemplary Data Streams” in col 6 ln 24 through col 9 ln 3 describing all of the different types and forms of data that may be provided from consumer to brand.).
Regarding Claims 19 and 20, these claims are substantially similar to claims 1 and/or 10 and are rejected similarly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Clauss in view of U.S. 2019/0332807 (“LaFever”).

Regarding Claims 5 and 14, Clauss does not expressly teach deanonymizing the consumer data prior to sharing the consumer data with the brands.
However, LaFever teaches deanonymizing the consumer data prior to sharing the consumer data with the brands (See Figs. 1C-1 and 1C-2 and associated paragraphs wherein data is disassociated/obscured to anonymize it prior to being matched with a data broker/buyer and then subsequently re-associated to deanonymize it prior to being sent to the data broker/buyer.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Clauss and LaFever to deanonymize the data prior to it being sent to the brand/buyer. While Clauss teaches allowing the user to determine at each step the level of anonymity it wishes to receive, LaFever adds an additional layer of anonymity even where a user does not expressly indicate the need for anonymity (i.e., the matching stage).  Additionally, the claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Clauss in view of U.S. 2018/0160306 (“Gupta”).

Regarding Claims 9 and 18, Clauss does not expressly teach verifying an identity of the consumer by: transmitting a verification link to a mobile device of the consumer; comparing an identifier for the mobile device to data included in debit or credit card transaction data; and verifying the consumer when identifier for the mobile device as specified in the debit or credit card transaction data matches the mobile device that was verified from the verification link.
However, Gupta teaches verifying an identity of the consumer by: transmitting a verification link to a mobile device of the consumer; comparing an identifier for the mobile device to data included in debit or credit card transaction data; and verifying the consumer when identifier for the mobile device as specified in the debit or credit card transaction data matches the mobile device that was verified from the verification link (See “In one aspect of the present disclosure, a method for authenticating a mobile device in real-time prior to completion of a funds transfer is provided. The method may include detecting, by a host system, the mobile device in communication with the host system and sending, by the host system, a text message comprising a unique uniform resource locator (“URL”) to the mobile device. The method may further include detecting, by the host system, an access of the unique URL by the mobile device through a first communication path. In response to detecting the access of the unique URL by the mobile device, the method may include requesting, by the host system, in real-time, a phone number and a subscriber identification (“ID”) associated with the mobile device through a second communication path distinct from the first communication path, and a device fingerprint of the mobile device through the first communication path to identify the mobile device. Further, in response to requesting the phone number, the subscriber ID, and the device fingerprint by the host system, the method may include receiving, by the host system, in real-time, the phone number and the subscriber ID through the second communication path, and the requested device fingerprint through the first communication path. The method may further include initiating, by the host system, a risk analysis based on the phone number, the subscriber ID, and the device fingerprint, and determining, by the host system, an authentication status of the mobile device based on the risk analysis, wherein the authentication status comprises at least one of a verified and an unverified access” in ¶ 0005 and “The method 300 may further comprise executing, by the host system 114, a risk analysis, such as risk model, based on the phone number, the subscriber ID, and the device fingerprint retrieved in the previous steps (step 308). In one example, the risk analysis may comprise comparing the retrieved phone number, subscriber ID, and device fingerprint with a stored phone number, a stored subscriber ID, and a stored device fingerprint, to determine if there is a sufficient match or a mismatch. Based on the risk analysis, the host system 114 may determine an authentication status, such as a verified access or an unverified access (step 310). Further, the method 300 may include completing, or authorizing to complete, by the host system 114, a financial transfer based on determination of a verified access of the mobile device being examined (step 312). Completing the financial transfer may comprise a successful movement of money from one account to another. In other cases, at step 312, the host system 114 may terminate, or instruct to terminate, a financial transfer based on an unverified access as determined by the host system 114. Terminating the financial transfer may comprise ending any transaction or opportunity for funds to be moved from one account to another. Still, in other cases, the method may comprise completing or terminating any type of transaction, registration, login, password reset, and the like, based on the determination of the verified, or unverified, access of the mobile device” in ¶ 0041.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Clauss and Gupta to verify the user in the manner described in Gupta. There are  finite number of ways to verify the identify of a user. The method described in Gupta is a predictable method and would have been obvious to try.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. 2013/0006875 (“Sanders”): Sanders discloses a system and method for providing incentives to consumers to share their consumer information with third parties. According to one aspect of the present invention, a method is provided which includes the steps of: accepting consumer information; storing the consumer information; requesting permission from the consumer to share their consumer information with a third party; and offering the consumer a selected incentive in exchange for their permission to share their consumer information.
U.S. 2013/0103485 (“Postrel”): Postrel discloses a system that provides rewards to consumers based on the permission to use consumer data provided by the consumer.
U.S. 2014/0351004 (“Flett”): Flett discloses a method which collects information about consumers, with their permission, and which appropriately rewards those consumers for the collection and use of that information.
U.S. 2021/0357529 (“Kravitz”): Kravitz provides incentives to users in exchange for permission to share their browsing data with third party aggregators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEREDITH A LONG/Primary Examiner, Art Unit 3688